Citation Nr: 0739999	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  99-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a bar exists to the payment of benefits based on 
the claimant's discharge from military service on November 
22, 1988.

2.  Whether the claimant is entitled to health care benefits 
under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant entered a four-year period of enlistment in 
November 1983.  He was discharged prior to the expiration of 
his four-year obligation under other than honorable 
conditions.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in March 2001 for additional 
development.  This development was completed and the claim 
was returned to the Board.  However, in August 2007, the 
appellant requested a hearing before a Decision Review 
Officer at the RO.  Although his state representative later 
requested that the RO forward this case back to the Board, 
the appellant's current representative (VFW) requests remand 
of the case for the hearing requested by the appellant.  It 
is noted that the record contains no formal withdrawal of 
that hearing request.

Accordingly, to ensure that VA has met its duty process 
obligations, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a hearing before a Decision Review 
Officer.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



